10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-Cr-00066-DB Document 1

MCGREGOR W. SCOTT

United StateS Attorney

STEPHEN S. CODY

Special ASSiStant U.S. Attorney
CHRISTOPHER S. HALES

ASSiStant U.S. Attorney

501 I Street, Suite lO-lOO
Sacramento, CA 95814

(916) 554-2700

Filed 04/10/19 Page 1 of 4

FlLED

APR 1 0 2[]19

CLERK ,U,S. D|STR|CT COURT

  

 

 

§Aerzn~’msrmcror cm.cro km

:~w = ».1":'-':'"

     

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

2:19-09~0066 1215

VIOLATIONS: 18 U.S.C. § lll(a) -
ASSaulting, Resisting, or Impeding
Certain OfficerS or Employees (2

UNITED STATES OF AMERICA,
Plaintiff,

V.

VVVVVVVVVV`,

 

countS); and 18 U.S.C. § 1382 -
DAVID CRAWFORD, Unauthorized Entry Onto A Military
InStallation
Defendant.
§§§QBM§ELQH
COUNT ONE: [18 U.S.C. § lll(a) - Assaulting, ReSiSting, or Impeding

Certain Officers or Employees]

The United States Attorney charges: T H A T

DAVID CRAWFORD,

defendant herein, on or about April 9, 2019, at Beale Air Force Base,

County of Yuba, State and Eastern District of California, did

forcibly assault, reSiSt, oppose, impede, intimidate, and interfere

with an officer and employee of the United States and of any agency
in a branch of the United StateS Government while engaged in and on
Staff

account of the performance of official duties, to wit:

U.S. v. DAVID CRAWFORD

INFORMATION l

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00066-DB Document 1 Filed 04/10/19 Page 2 of 4

Sergeant Banach, in violation of Title 18, United States Code,

Section 111, a ClaSS A misdemeanor.

COUNT TWO: [18 U.S.C. § lll(a) - ASSaulting, ReSiSting, or Impeding
Certain Officers or Employees]

The United States Attorney further charges: T H A T
DAVID CRAWFORD,

defendant herein, on or about April 9, 2019, at Beale Air Force BaSe,
County of Yuba, State and Eastern DiStrict of California, did
forcibly assault, reSiSt, oppoSe, impede, intimidate, and interfere
with an officer and employee of the United States and of any agency
in a branch of the United States Government while engaged in and on
account of the performance of official dutieS, to wit: Airman First
ClaSS Dutra, in violation of Title l8, United States Code, Section

111, a ClaSS A misdemeanor.

COUNT THREE: [18 U.S.C. § 1382 - Unauthorized Entry Onto A Military
Installation] .
The United States Attorney further charges: T H A T
DAVID CRAWFORD,

defendant herein, on or about April 9, 2019, at Beale Air Force Base,
County of Yuba, State and Eastern District of California, within the
jurisdiction of the United States, did unlawfully go upon a military
reservation, poSt, fort, arsenal, yard, Station, and installation, to
wit: Beale Air Force Base, for a purpose prohibited by law and
/// y
///
///
///
///

INFoRMATIoN 2 II.S. \/. DAVID CRAWFoRD

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00066-DB Document 1 Filed 04/10/19 Page 3 of 4

lawful regulation, in violation of Title 18, United StateS Code,
Section 1382, a ClaSS B misdemeanor.

DATED: April LQ, 2019 McGREGoR W. SCOTT
United StateS Attorney

CHRISTOPHER S. HALES
ASSiStant U.S. Attorney

INFoRMATIoN 3 U.S. v. DAVID CRAWFoRD

 

 

 

Case 2:19-Cr-00066-DB Document 1 Filed 04/10/19 Page 4 of 4
PENALTY SLIP

United States v. David Crawford

COUNT ONE:

VIOLATION: 18 U.S.C. § 111(a) - Assaulting, Resi$ting, and Impeding
Certain Offlcers or Employees

PENALTY: Imprisonment of not more than one year, a flne of not more
than $100,000.00, or both.

SPECIAL ASSESSMENT: $25.00

SUPERVISED RELEASE: One year

COUNT TWO:

VIOLATION: 18 U.S.C. § 111(a) _ Assaulting, Resisting, and Irnpeding
Certain Offlcers or Ernployees

PENALTY: Imprisonment of not more than one year, a flne of not more
than $100,000.00, or both.

SPECIAL ASSESSMENT: $25.00

SUPERVISED RELEASE: One year

COUNT THREE:

VIOLATION: 18 U.S.C. § 1382 - Unauthorized Entry Onto A Military
Installation.

MAXIMUM PENALTY: Imprisonrnent for not more than 6 months, a fine of not
more than $5,000, or both.

SPECIAL ASSESSMENT: $10.00

 

 

